Title: C. W. F. Dumas to the Commissioners: A Translation, 17 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 17 July 1778
      
      Although I have seen the Grand Facteur and our friend every day, since nothing extraordinary has happened, I have postponed writing to you until the States General adjourned.
      The major question during this assembly was the proposal to increase troops, but because it was firmly rejected by the town of Amsterdam, it will certainly not be adopted. There were great debates in the Assembly on the subject between our friend and the Grand Pensionary, with whom our friend is not at all satisfied. This personage, like many men in high places, has his strengths and weaknesses. He, being extremely rich, can be independent, enlightened, and wise, videt meliora probatque, deteriora sequitur: with the same ambition, had he only the courage and determination of our friend, he could, in these circumstances, play the greatest role and have the Republic play one worthy of herself. Nevertheless, the Grand Facteur believes he is on our side, with feelings matching our wishes, and that what our friend dislikes so much about him is simply the flexibility and maneuvering of a courtier. Such an authoritative opinion alleviates my doubts, but I, nevertheless, share our friend’s opinion that his good disposition is due for the most part to the fact that he fears the town of Amsterdam, which, in some respects, checks him even more than the Court does and thus the course I took, in concert with our friend, of warning him that Amsterdam knew about all the overtures made to him was the strongest influence for the warm reception he gave me and for his decision not to delete anything.
      I asked our friend if the steps I had taken were, therefore, useless and amounted to nothing. He replied that they have not been useless and that they had produced much good: they had informed the Republic, in an authentic way, of the favorable disposition of the United States toward it, and the Republic cannot anymore be misled about this. They also had considerably strengthened the town of Amsterdam in her opposition to the maneuvers of the British party here and, at the same time, greatly weakened that party. Futhermore, he urgently pressed me to continue to act in concert with him and to communicate what I would learn, without letting myself become discouraged and, since I knew the diseased state of the Republic, to remember that time and patience are the only remedies that befit her present condition. I let him know that I would consider it very impolite and offensive if the Grand Pensionary did not reply, at least with a simple courtesy letter, to the one you wrote him. He told me that as long as the Court, out of kindness for England, maintains an unfavorable attitude toward submitting the issue to formal consideration, the Grand Pensionary, for his part, will not wish to compromise his position with the Court by initiating proceedings on his own. “But,” he added, “assure these gentlemen that the town of Amsterdam is very aware of the courtesy and confidence shown in apprising her of the overtures made to the Grand Pensionary and in communicating the treaty, and that she very sincerely shares their desire for a rapprochement and relations of the most amicable kind between the two nations.” I confirm the sincerity of these assurances.
      At last war has been decided on and declared in Germany. Here is what Baron de Heide, the Republic’s envoy at Berlin, wrote on 7 July: “Yesterday morning I received from the department of Foreign Affairs a statement of the grounds for His Majesty’s opposition to the dismemberment of Bavaria, in which, among other things, is shown how much the King tried to preserve the peace and tranquility of Germany and that all his efforts were in vain: the Court of Vienna very obstinately opposed all his good intentions and arrogantly rejected all his plans for an accommodation. We hear from Saxe that General Mullendorf has arrived at Dresden with his army of 20,000 men; and from Silesia that, on the same day, the King broke camp and moved forward. We are thus expecting important news every day.”
      It has been a long time since anyone has written me anything from Germany, and what I saw in the communiqués of the Republic’s ministers was not worth an abstract. Therefore, my reasons for not writing are based on sheer dearth of information, rather than on negligence. For instance, had I reported to you the news received from London that Sir William Howe assured the King that the provinces of Connecticut and Jersey were ready to submit, I would have been merely reporting a statement meant to please one court and to deceive another which wishes to be deceived.
      This Court was planning to leave in a few days for Los, a country estate in Overyssel, and spend the summer there; but all is canceled, at least the departure of the luggage is suspended.
      The Dutch States General, who were to adjourn today, will convene again tomorrow, at least to consider the new instructions to be given Count Welderen, envoy to London, concerning the British capture of two Dutch vessels returning from St. Eustatius; one bound for Amsterdam, the other for Zierikzee in Zeeland. This may be the only reason why the Prince postponed his journey.
      I will not send you the gazettes in which I have inserted many articles because it would become a packet.
      Permit me, gentlemen, to end this letter by reminding you that you had the kindness to inform me through Chevalier Grand that, while waiting for the honorable congress’ decision concerning me, I could count on one hundred louis d’or every six months for my living expenses here. I received this amount from you, gentlemen, at the beginning of the year and have lived on it from 1 January to 1 July. But, as I told Mr. Deane, I am now in need of a similar sum of 100 louis d’or in order to survive until the end of the year. I, therefore, take the liberty of asking you for your orders, so that I may know whether you would like me to draw, on account, on Mr. Grand of Paris, as last time, or if you would rather Chevalier Grand gave me this sum in Amsterdam from your account. I have the honor to be, with the most respectful devotion, gentlemen, your very humble and very obedient servant
      
       D
      
      
       Could you please send me a letter of recommendation for a vessel about to leave Amsterdam for some harbor in America with merchandise, leaving the names blank, so that the commanding officer where they land may give them, in their capacity as friends, whatever protection and facilities are necessary for the advantageous disposal of their cargo. By doing so, you would help very good people who are following my advice in making this first attempt in great secrecy. But haste is needed, I think the vessel is more or less loaded.
      
     